             Case 2:20-cv-01105-JLR Document 13 Filed 07/16/20 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11      STATE OF WASHINGTON,                                      NO. 2:20-cv-01105

12                                  Plaintiff,                    DECLARATION OF
                                                                  BILL MOSS
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                  Defendants.

18

19          I, Bill Moss, declare under penalty of perjury under the laws of the United States of

20   America that the foregoing is true and correct:

21          1.        I am over the age of 18, have personal knowledge of the facts and circumstances

22   in this Declaration, and competent testify in this matter.

23          2.        I am the Assistant Secretary to the State of Washington, Department of Social

24   and Health Services (DSHS), Aging and Long-Term Support Administration (ALTSA). I was

25   appointed the Assistant Secretary of ALTSA in February 2013 and serve at the pleasure of

26   Governor Jay Inslee. The Assistant Secretary is a member of the Department’s Secretary


       DECLARATION OF BILL MOSS                         1              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 464-7744
Case 2:20-cv-01105-JLR Document 13 Filed 07/16/20 Page 2 of 6
Case 2:20-cv-01105-JLR Document 13 Filed 07/16/20 Page 3 of 6
Case 2:20-cv-01105-JLR Document 13 Filed 07/16/20 Page 4 of 6
Case 2:20-cv-01105-JLR Document 13 Filed 07/16/20 Page 5 of 6
Case 2:20-cv-01105-JLR Document 13 Filed 07/16/20 Page 6 of 6
